J-A11006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEA PRODUCTS, INC.                                IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

ERIN UCIECHOWSKI

                          Appellant                  No. 2084 EDA 2021


              Appeal from the Order Entered August 30, 2021
              In the Court of Common Pleas of Monroe County
                    Civil Division at No: 003016-CV-2018

BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                             FILED JUNE 23, 2022

      Appellant, Erin Uciechowski, appeals from an order denying her petition

to open or strike the default judgment entered against her in this mortgage

foreclosure action. The trial court properly denied Appellant’s motion to strike

because there was no fatal defect on the face of the record. The trial court

further acted within its discretion by denying Appellant’s petition to open due

to Appellant’s 25½-month delay in filing the petition. Accordingly, we affirm.

      On April 27, 2018, Appellee DEA Products, Inc. filed a complaint in

mortgage foreclosure against Appellant. The complaint alleged that Appellee

loaned Appellant $150,000 secured by a mortgage on property at 192 Fish Hill

Road, Tannersville, Pennsylvania that Appellant executed on July 24, 2015.

The loan was evidenced by a note calling for regular monthly payments of

interest only. Appellee attached the note and mortgage to the complaint. At

the time Appellee filed the complaint, Appellant had failed to pay nine months
J-A11006-22



of interest payments, the option renewals called for in the note, additional

interest due during the option periods, late fees and the original $150,000

principal.

        Appellant used the loan to purchase property from the Scranton Girl

Scouts Council at 192 Fish Hill Road consisting of 30 acres and a former Girl

Scouts Lodge.       Appellee viewed the purchase and loan as commercial in

nature, so prior to its foreclosure action, Appellee did not send the Act 6 or

Act 911 notices required in residential loans.

        Appellant’s address in the note and mortgage, which she provided to

Appellee, was 8258 Natures Drive, Tobyhanna, Pennsylvania.             The note

expressly provided that this address was to be used for all notices required

under the note. Appellant never advised Appellee to use a different address

for notices such as 192 Fish Hill Road, the property subject to the mortgage.

        Appellant filed preliminary objections seeking dismissal of the complaint

due to the lack of Act 6 and Act 91 notices. On September 7, 2018, the trial

court overruled the preliminary objections, reasoning that the question

whether this was a residential or commercial loan required discovery and trial.

The court ordered Appellant to file an answer to the complaint within twenty

days.    Appellant failed to file an answer.     Unbeknownst to Appellant, her




____________________________________________


1 Act 6, the Loan Interest and Protection Law, is codified at 41 P.S. §§ 101—
605. Act 91, the Homeowner's Emergency Mortgage Assistance Act of 1983,
is codified at 35 P.S. §§ 1680.401c—1680.412c.

                                           -2-
J-A11006-22



attorney at this time, Edward Kaushas, Esquire, had been suspended from

practicing law on November 30, 2018.

      On April 11, 2019, Appellee filed a praecipe for entry of default judgment

against Appellant. The praecipe certified that Appellee sent a ten-day notice

of intent to enter a default judgment to Appellant and her attorney more than

ten days earlier. The praecipe included a copy of the ten-day notice dated

December 21, 2018 that listed Appellant’s attorney's address. Also attached

was a letter addressed to Appellant at 8258 Natures Drive, Tobyhanna,

Pennsylvania, the address listed in the loan for all notices. The court entered

a default judgment against Appellant in the amount of $203,818.09 plus per

diem interest of $53.42 until the date of sale.

      The prothonotary mailed notice of the judgment to Appellant at 8258

Natures Drive, so Appellant learned of the default judgment approximately

two weeks after its entry.    N.T., 8/19/21, at 11 (Appellant’s testimony at

hearing on petition to open). Appellant promptly contacted attomey Kaushas,

who stated that he was unaware of the judgment and would move to open the

judgment. Id. at 12-13. Kaushas never filed anything with the trial court.

      On February 24, 2020, almost one year after entry of judgment,

Appellee filed a praecipe for writ of execution. On August 25, 2020, Appellee

filed a praecipe to reissue the writ of execution, and around that time, the

sheriff posted a notice of sheriff’s sale at the property. Id. at 13-14. Appellant

contacted Kaushas, who said he did not know why the sheriff’s sale notice was

there. Id. at 14.

                                      -3-
J-A11006-22



      The sheriff sale was scheduled for February 25, 2021. Appellant learned

of the sheriff sale date, and she obtained new counsel. On February 23, 2021,

new counsel filed a petition to stay the sheriff sale, and the court granted a

stay until April 29, 2021.       On April 5, 2021, Appellant filed a request to

participate in the residential mortgage foreclosure diversion program, which

was granted, and the sheriff sale was continued to July 29, 2021. The case

proceeded    to   mortgage   conciliation     conferences,   but   the   conciliator

recommended that the case proceed to foreclosure because the parties could

not resolve their differences.

      On July 27, 2021, 25½ months after entry of judgment, Appellant filed

a petition to strike or open judgment. On August 19, 2021, the court held a

hearing on Appellant’s motion. Appellant argued that she had moved into the

structure located on the 192 Fish Hill Road property, and that she presently

resided there.    She stated that Appellee knew that she moved onto the

property, that she never received notices of default at that address, and that

she was never sent Act 91 or Act 6 notices, thus rendering the ten-day notice

of default judgment and praecipe for default judgment defective. She further

argued that the cause of the default judgment, and the delay in filing her

petition to strike or open, was Kaushas’s suspension from the practice of law.

      In an opinion and order dated August 30, 2021, the court denied

Appellant’s petition to open or strike judgment. On the same date, the court

reassessed judgment to $245,914.05.           Appellant timely appealed to this

Court, and both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                        -4-
J-A11006-22


      Appellant raises the following issues in this appeal:

      1. Whether the default judgment entered against the Appellant
      violated Pennsylvania Rules of Civil Procedure and is therefore
      void?

      2. Whether the trial court erred and abused its discretion by
      denying Appellant’s petition to open the judgment entered by
      default?

      3. Did the trial court abuse its discretion or commit an error of law
      where it appears from a review of the record that there is no
      evidence to support the Court’s findings?

      4. Did the trial court err in denying the Petition to Open the default
      judgment and failing to consider all three criteria for opening a
      default where numerous meritorious defenses to the allegations
      were contained in the Appellant’s proposed Answer with New
      Matter to the Appellee’s Complaint, where the Appellant provided
      a reasonable explanation for failing to file a timely responsive
      pleading, and when the Appellant, through new counsel, promptly
      filed a petition to open default?

      5. Where the Appellant’s Petition to open possessed a reasonable
      explanation or legitimate excuse for her default, did the trial court
      abuse its discretion in failing to give weight to the Appellant’s
      meritorious defenses to the Complaint?

      6. Did the trial court err in denying the Petition to Open the default
      judgment by failing to consider the equities of the matter, the
      prejudice to the Appellant if the petition to open was denied and
      whether the Appellee would suffer any prejudice if the petition to
      open default was granted?

Appellant’s Brief at 5-6.




                                      -5-
J-A11006-22


       In her first argument, Appellant asserts that the trial court erred in

denying her petition to strike2 the default judgment on the grounds that the

ten-day notice of intent to enter default judgment (1) was not addressed to

her and was sent to the wrong address, and (2) was only sent to attorney

Kaushas, who was suspended from practicing law at that time. These defects,

Appellant claims, violated prerequisites for entering default judgment that are

mandated under Pa.R.Civ.P. 237.1. We disagree.

       A petition to strike judgment

       is a common law proceeding which operates as a demurrer to the
       record. A petition to strike a judgment may be granted only for a
       fatal defect or irregularity appearing on the face of the record. A
       petition to strike is not a chance to review the merits of the
       allegations of a complaint. Rather, a petition to strike is aimed at
       defects that affect the validity of the judgment and that entitle the
       petitioner, as a matter of law, to relief. A fatal defect on the face
       of the record denies the prothonotary the authority to enter
       judgment. When a prothonotary enters judgment without
       authority, that judgment is void ab initio....

Bank of New York Mellon v. Johnson, 121 A.3d 1056, 1060 (Pa. Super.

2015). “The standard for ‘defects’ asks whether the procedures mandated by

law for the taking of default judgments have been followed.” Continental

Bank v. Rapp, 485 A.2d 480, 483 (Pa. Super. 1984). In its review of the

petition to strike, the court “is limited to the facts of record at the time the


____________________________________________


2 Striking a default judgment and opening a default judgment are “distinct
remedies and generally not interchangeable.” Green Acres Rehab. and
Nursing Ctr. v. Sullivan, 113 A.3d 1261, 1270 (Pa. Super. 2015).
Accordingly, we discuss Appellant’s requests to strike and open judgment in
separate sections of this memorandum.

                                           -6-
J-A11006-22


judgment was entered in deciding whether the record supports the judgment.”

Sharpe v. McQuiller, 206 A.3d 1179, 1184 n.4 (Pa. Super. 2019).

      An appeal from the denial of a petition to strike a default judgment

“presents us with a question of law; consequently, our standard of review is

de novo and our scope of review is plenary.”       U.S. Bank Nat'l Ass'n for

Pennsylvania Hous. Fin. Agency v. Watters, 163 A.3d 1019, 1028 n.9 (Pa.

Super. 2017).

      The Rules of Civil Procedure require that the praecipe for entry of default

judgment must include a certification that a written notice of intention to file

the praecipe was mailed or delivered to the party against whom judgment is

to be entered, and to her attorney of record, if any, at least ten days prior to

the date of filing.   Pa.R.C.P. 237.1 (a)(2).   A copy of the notice shall be

attached to the praecipe. Pa.R.C.P. 237.1 (a)(3). The form of the notice is

set forth at Pa.R.C.P. 237.5.

      Here, Appellee’s praecipe for entry of judgment certified that on

December 21, 2018, over three months before entry of judgment, Appellee

served the notice of intent to file the praecipe for judgment on both Appellant

and Kaushas. Attached to the praecipe was the notice of intent in the form

prescribed by Rule 237.5, as well as letters enclosing the notice dated

December 11, 2018 to Appellant and Kaushas. The letter to Appellant was

addressed to 8258 Natures Drive, the address prescribed for notices in the




                                      -7-
J-A11006-22


loan. Collectively, these documents establish Appellee’s compliance with the

requisites for entering default judgment under Rule 237.1.

      Appellant contends that the court should have stricken judgment

because 8258 Natures Drive was not her correct mailing address. She claims

that at the time Appellee sent the notice of intent to enter default judgment,

Appellee knew that she moved into the 192 Fish Hill Road property.        This

argument fails because the loan expressly lists 8258 Natures Drive as the

address where notices must be sent. As noted above, review of a petition to

strike judgment is limited to the record as it existed at the time of judgment.

Nothing in this record at the time of judgment indicates Appellee knew that

Appellant resided at 192 Fish Hill Road or agreed to change the address for

notices to 192 Fish Hill Road.

      Next, Appellant argues that Appellee provided insufficient notice

because Kaushas was suspended at the time of the notice in December 2018.

Rule 237.1, however, only requires notice to be sent to Appellant’s “attorney

of record.” Pa.R.C.P. 237.1(a)(2)(ii). The record reflects that Kaushas was

Appellant’s attorney of record at the time of the notice and that Appellee sent

the notice to Kaushas. Therefore, notwithstanding Kaushas’s suspension, the

notice to him complied with Rule 237.1.

      Appellant also argues that notice was insufficient because it did not

comply with Act 6 and Act 91, the acts pertaining to notices in residential

foreclosures. A defective Act 91 notice does not deprive a court of subject


                                     -8-
J-A11006-22


matter jurisdiction over a foreclosure action.            Beneficial Consumer

Discount Co. v. Vukman, 77 A.3d 517 (Pa. 2013).              We cannot find any

decision concerning whether a deficient Act 6 notice affects the court’s

jurisdiction.   Nevertheless, since a defective Act 91 notice does not affect

jurisdiction, it appears that a defective Act 6 notice does not affect jurisdiction,

either.

      In any event, nothing in the record at the time of entry of judgment

indicates that Act 6 or Act 91 notices were necessary in this case. The trial

court reasoned:

      [Appellant] alleges she now resides at the Fish Hill Road property,
      making it a residential property subject to a residential loan and
      Act 91 and Act 6 notices. However, simply residing at a property
      does not automatically make it “residential” for purposes of this
      loan or the Act 91 and Act 6 notices. For example, someone could
      reside in a commercial property or a property subject to a
      commercial loan without making it residential for purposes of Act
      91 and Act 6 notices. Here, the property was formerly a Girl Scout
      Camp consisting of 30 acres with a lodge located thereon prior to
      [Appellant]’s purchase. It could be that the loan was considered
      a commercial loan made for that purchase. It is a disputed issue
      as to the intention of the parties to be determined in discovery
      and/or trial. It cannot be determined on the basis of a complaint
      and testimony on a petition to strike judgment. Therefore, it is
      not grounds to strike the judgment . . .

Opinion In Support Of Order Denying Petition To Strike Or Open Judgment,

8/30/21, at 9-10. We agree with this analysis.

      For these reasons, the trial court correctly denied Appellant’s petition to

strike the judgment.




                                       -9-
J-A11006-22


      The remaining arguments in Appellant’s brief challenge the trial court’s

decision to deny her petition to open judgment. We review the denial of a

petition to open a default judgment under the following standard:

      A petition to open a default judgment is addressed to the equitable
      powers of the court and the trial court has discretion to grant or
      deny such a petition. The party seeking to open the default
      judgment must establish three elements: (1) the petition to open
      or strike was promptly filed; (2) the default can be reasonably
      explained or excused; and (3) there is a meritorious defense to
      the underlying claim. The court’s refusal to open a default
      judgment will not be reversed on appeal unless the trial court
      abused its discretion or committed an error of law. An abuse of
      discretion is not merely an error in judgment; rather it occurs
      when the law is overridden or misapplied, or when the judgment
      exercised is manifestly unreasonable or the result of partiality,
      prejudice, bias or ill-will. Where the equities warrant opening a
      default judgment, this Court will not hesitate to find an abuse of
      discretion.

Scalla v. KWS, Inc., 240 A.3d 131, 135-36 (Pa. Super. 2020).

      The trial court determined that Appellant had a reasonable excuse for

failing to answer the complaint following the court’s denial of her preliminary

objections: her attorney, Kaushas, failed to file any pleading and also failed

to inform Appellant that he was suspended from practicing law. Opinion at

11. The court also ruled that Appellant arguably had a meritorious defense:

this was a residential loan, but Appellee failed to send Act 6 and Act 91 notices

to her. Id. These rulings were proper exercises of the court’s discretion.

      With regard to the third element, timeliness of the petition, the court

held that Appellant failed to demonstrate that her petition was timely filed.

This, too, was a proper exercise of discretion.


                                     - 10 -
J-A11006-22


      The timeliness of a petition to open a judgment

      is measured from the date that notice of the entry of the default
      judgment is received. The law does not establish a specific time
      period within which a petition to open a judgment must be filed to
      qualify as [timely.] Instead, the court must consider the length
      of time between discovery of the entry of the default judgment
      and the reason for delay.

      In cases where the appellate courts have found a “prompt” and
      timely filing of the petition to open a default judgment, the period
      of delay has normally been less than one month. See Duckson
      v. Wee Wheelers, Inc., [] 620 A.2d 1206 [] ([Pa. Super.] 1993)
      (one day is timely); Alba v. Urology Associates of Kingston,
      [] 598 A.2d 57, [] ([Pa. Super.] 1991) (fourteen days is timely);
      Fink v. General Accident Ins. Co., [] 594 A.2d 345, [] ([Pa.
      Super.] 1991) (period of five days is timely).

Myers v. Wells Fargo Bank, N.A., 986 A.2d 171, 176 (Pa. Super. 2009).

We have held that petitions filed more than one month after entry of judgment

are untimely.   See Allegheny Hydro No. 1 v. American Line Builders,

Inc., 722 A.2d 189, 193-94 (Pa. Super. 1998) (41-day delay in filing petition

to open was untimely); Hatgimisios v. Dave's N.E. Mint, Inc., 380 A.2d

485, 485 (Pa. Super. 1977) (37-day delay not prompt).

      Here, Appellant failed to file her petition to open for 25½ months after

entry of judgment. Appellee filed its praecipe for entry of default judgment

on April 11, 2019. Appellant learned of the judgment in late April 2019 and

spoke with attorney Kaushas, who said he would file to open the judgment.

Kaushas did nothing, but Appellant took no action to protect her interests. In

August 2020, over one year later, Appellant saw the sheriff sale notice posted.

She again spoke with Kaushas, who replied that he did not know why a


                                     - 11 -
J-A11006-22


sheriff’s sale was scheduled. Appellant did nothing until February 23, 2021,

six months later, when she retained new counsel and had him file a motion to

stay the sheriff’s sale.   Following the motion for stay, Appellant allowed

another five more months to go by before filing her petition to open on July

27, 2021.

      The trial court determined that Appellant’s petition to open was

untimely, reasoning:

      While the initial delay [in filing the petition to open] due to Mr.
      Kaushas’ suspension and empty promises to [Appellant] is
      reasonable, she should have followed up to verify the matter was
      being handled. She could have called the Prothonotary’s office for
      information or come to the courthouse to check on the docket.
      However, she did not hear anything more from Mr. Kaushas or
      anyone else for over a year and she did nothing. After [Appellant]
      received notice of the sheriff sale, despite the promises of Mr.
      Kaushas dating back over a year and a serious red flag,
      [Appellant] still did nothing except call Mr. Kaushas[,] who had no
      answer for her. It would have been reasonable for [Appellant] to
      do something immediately after the August 2020 notification of a
      sheriff sale. It was clear at that time that Mr. Kaushas had failed
      [Appellant]. She still wasn’t making any payments on the loan.
      Yet [Appellant] did not take any further action to find out what
      was going on with the foreclosure. In fact, [Appellant] then waited
      another six months to engage her current counsel to do
      something.

Opinion at 12. In our opinion, the decision to deny the petition to open was

a proper exercise of the court’s discretion.   Appellant’s delay in filing her

petition to open was far longer than in Allegheny Hydro No. 1 and

Hatgimisios, where we found delays in filing of 41 and 37 days, respectively,

to be unacceptably lengthy.    While the initial delay in filing arguably was

attributable to Appellant’s counsel, she has not proffered a reasonable

                                    - 12 -
J-A11006-22


explanation as to the remainder of the 25½ month delay during which she

was aware of foreclosure proceedings. For this reason, the trial court properly

denied her petition to open.

      We affirm the trial court’s order denying Appellant’s petition to strike or

open judgment.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2022




                                     - 13 -